DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 5 and 32-39 responded on December 16, 2021 are pending, claims 1 and 32 are amended and claims 34-37 are canceled.
Response to Arguments
Applicant’s arguments, see pg. 4, filed December 16, 2021, with respect to the rejection(s) of claim(s) 34-37 under 35 USC§ 101 have been fully considered and are persuasive.  Since claims 34-37 are canceled, the rejection is withdrawn. 
Applicant’s arguments, see pg. 4, filed December 16, 2021, with respect to 1, 5, 32, and 33 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments, see pg. 5-6, filed December 16, 2021, with respect to the rejection(s) of claim(s) 1 and 32 under 35 USC § 103 have been fully considered but they are not persuasive. Zhao discloses expending values of payload structure identification bytes in optical channel payload unit overhead (i.e. multiframe number would be the same as multiframe idntifier) based on the partitioning of the time slots see [0020] and Gareau discloses wherein the client information is associated with the client 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 32-33 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2010/022105 A1, hereinafter "Zhao") in view of Gareau (US 2017/0005949 A1, hereinafter "Gareau").
Regarding claim 1, Zhao discloses a method for sending a multiframe, comprising: sending a multiframe to a receiving end, wherein a multiframe identifier is carried in the multiframe (Zhao, [0079] mapping directly signals at physical layer of the Ethernet may implement transmission of Ethernet clock) and a multiframe number is identified by the multiframe identifier, the multiframe number is a number of frames constituting the multiframe, and identifier values of the multiframe identifier are sequentially carried in preset positions of overhead blocks of respective frames constituting the multiframe (Zhao, [0019-22] assign value (i.e. multiframe identifier) to represent a multiframe in optical channel payload overhead and allocating overhead cycle of the optical channel payload overhead to each time slot and determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals, partitioning the time slots in the payload area and determining mapping modes for services corresponding to each time slot), and the number of the identifier values of the multiframe identifier is the same as the multiframe number (Zhao, [0020] expending values of payload structure identification bytes in optical channel payload unit overhead (i.e. multiframe number would be the same as multiframe idntifier) based on the partitioning of the time slots).
Zhao does not explicitly disclose in a case where an interface bandwidth speed of the physical layer is 25Gbit/s, the number of timeslots is five, the multiframe number is eight, and the identifier values of the multiframe identifier are four consecutive "0"s and four consecutive "1"s in sequence.
Gareau from the same field of endeavor discloses in a case where an interface bandwidth speed of the physical layer is 25Gbit/s, the number of timeslots is five, the multiframe number is eight, and the identifier values of the multiframe identifier are four consecutive "0"s and four consecutive "1"s in sequence (Gareau, Fig. 7-9 [0057, 62, 84-85]FlexE has 5 Gbps per timeslot, 25 Gbps would need 5 timeslots, the configuration of overhead field, grouping as half of bits, when timeslots is 5 or 10, the closest number of power of 2 is 3 or 4, When the calendar in use changes from a 0 to a 1, or from a 1 to a zero, the calendar used by both the FlexE mux and the FlexE demux will be changed beginning with the first FlexE data block of the next FlexE overhead ordered set block, wherein the client information is associated with the client signal type and client signal rate in FlexE overhead in [0007] Fig. 10).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified identifier disclosed by Zhao and overhead disclosed by Gareau with a motivation to make this modification in order to recover the sequence block (Gareau, [0105]).
Regarding claim 5, Zhao discloses wherein each of the preset positions is an Overhead Multiframe Indicator (OMF) field of respective one of the overhead blocks (Zhao, [0030, 36] a multiframe alignment signal (MFAS) of optical channel transport unit overhead and a payload structure identification (PSI) of the optical channel payload unit overhead, allocated to the n time slots, every n frames in each time slot being allocated to the corresponding optical channel payload unit overhead).
Regarding claim 32, Zhao discloses a method for sending a multiframe, comprising: 
sending a multiframe to a receiving end, wherein a multiframe identifier is carried in the multiframe (Zhao, [0079] mapping directly signals at physical layer of the Ethernet may implement transmission of Ethernet clock) and is identified by the multiframe identifier, the multiframe number is a number of frames constituting the multiframe, (Zhao, [0019-22] assign value (i.e. multiframe identifier) to represent a multiframe in optical channel payload overhead and allocating overhead cycle of the optical channel payload overhead to each time slot and determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals, partitioning the time slots in the payload area and determining mapping modes for services corresponding to each time slot), and the number of the identifier values of the multiframe identifier is the same as the multiframe number (Zhao, [0020] expending values of payload structure identification bytes in optical channel payload unit overhead (i.e. multiframe number would be the same as multiframe identifier) based on the partitioning of the time slots).
Zhao does not explicitly disclose in a case where an interface bandwidth speed of the physical layer is 50Gbit/s, the number of timeslots is ten, the multiframe number is sixteen, and the identifier values of the multiframe identifier are eight consecutive "0"s and eight consecutive "1"s in sequence.
Gareau from the same field of endeavor discloses in a case where an interface bandwidth speed of the physical layer is 50Gbit/s, the number of timeslots is ten, the multiframe number is sixteen, and the identifier values of the multiframe identifier are eight consecutive "0"s and eight consecutive "1"s in sequence (Gareau, Fig. 7-9 [0057, 62, 84-85]FlexE has 5 Gbps per timeslot, 50 Gbps would need 10 timeslots the configuration of overhead field, grouping as half of bits, when timeslots is 10, the closest number of power of 2 is 4, When the calendar in use changes from a 0 to a 1, or from a 1 to a zero, the calendar used by both the FlexE mux and the FlexE demux will be changed beginning with the first FlexE data block of the next FlexE overhead ordered set block, wherein the client information is associated with the client signal type and client signal rate in FlexE overhead in [0007] Fig. 10).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified identifier disclosed by Zhao and overhead disclosed by Gareau with a motivation to make this modification in order to recover the sequence block (Gareau, [0105]).
Regarding claim 33, Zhao discloses wherein each of the preset positions is an Overhead Multiframe Indicator (OMF) field of respective one of the overhead blocks (Zhao, [0030, 36] a multiframe alignment signal (MFAS) of optical channel transport unit overhead and a payload structure identification (PSI) of the optical channel payload unit overhead, allocated to the n time slots, every n frames in each time slot being allocated to the corresponding optical channel payload unit overhead).	
Regarding claims 38-39, these claims recite "a communication device" (Gareau, [0146] include one or more generic or specialized processors ("one or more processors") such as microprocessors, digital signal processors, customized processors, and field programmable gate arrays (FPGAs) coupled with memory and unique stored program instructions)  that disclose similar steps as recited by the method of claims 1, 5 and 32-33, thus are rejected with the same rationale applied against claims 1, 5 and 32-33 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/L.T.W./Examiner, Art Unit 2415          

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415